Hall, Judge.
“The Court of Appeals has no original jurisdiction to issue a writ of mandamus to a judge of the superior court to require him to perform any act except in aid of a party bringing the case to this court by writ of error and cannot, by such a writ, compel the trial court to take any step in a case pending in that court and in which no writ of error has *295been sued out or applied for.” French v. Long, 97 Ga. App. 656 (104 SE2d 155). Accordingly, this court is without jurisdiction to grant the petition for a mandamus nisi, seeking to require the trial judge to sign a nisi directed to the Solicitor-General of Jenkins Superior Court, requiring the latter to show cause why a verdict, judgment and sentence against said petitioner is not illegal and void.
Decided February 12, 1962.
Charles Inman Belt, pro se.

Application for mandamus nisi denied for lack of jurisdiction.


Felton, C. J., and Bell, J., concur.